In her motion for rehearing appellant urges again the same points discussed in our original opinion. We do not think further consideration of them necessary.
Appellant also calls attention to paragraph twelve of the court's charge, and her objections thereto, claiming that appellant's rights on the issue of murder without malice were not properly guarded. The only objection to said paragraph twelve is found couched in the following language:
"Defendant objects and excepts to paragraph 12 for the same reasons that she stated in paragraph 11, that is for the reason that the converse should be given and the defendant should have the affirmative instruction."
Said objection does not appear sufficiently specific under the requirements of Art. 658, C. C. P., which directs that each ground of objection should be "distinctly specified." When considered as a whole the court's instructions seem to properly safeguard appellant's rights upon the issues of murder with and without malice. In one paragraph the jury were told that if they entertained a reasonable doubt whether the killing was upon malice aforethought conviction could not be for that offense.
Believing our original opinion made proper disposition of the case, the motion for rehearing is overruled.
Overruled.